UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 12, 2007 ICON Cash Flow Partners L.P. Seven (Exact Name of Registrant as Specified in Charter) Delaware 000-27926 13-3835387 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 100 Fifth Avenue, 4th Floor New York, New York10011 (Address of Principal Executive Offices) (212) 418-4700 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under theExchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under theExchange Act (17 CFR 240.13e-4(c)) Item8.01 Other Events On July 12, 2007 (the “Effective Date”), ICON Cash Flow Partners L.P. Seven(the "Partnership") completed its liquidation and dissolution pursuant to a Plan of Liquidation and Dissolution (the “Plan”), which provided for the liquidation of the assets of, and the dissolution of, the Partnership. In furtherance of the Plan, the Partnership entered into a Liquidating Trust Agreement (the “Liquidating Trust Agreement”) with ICON Capital Corp., the General Partner of the Partnership, as managing trustee (the “Managing Trustee”), and NRAI Services, LLC, as resident trustee (the “Resident Trustee”), of the ICON Cash Flow Partners L.P. Seven Liquidating Trust (the “Liquidating Trust”). As of the Effective Date, each of the holders of general and limited partnership interests in the Partnership received a pro rata beneficial interest in the Liquidating Trust in exchange for such holder’s interest in the Partnership. In accordance with the Plan and the Liquidating Trust Agreement, the Partnership has transferred all of its remaining cash and other assets and all of its remaining liabilities to the Liquidating Trust. Accordingly, a certificate of cancellation terminating the Partnership’s legal existence was filed with the Secretary of State of the State of Delaware on the Effective Date.In addition, the Partnership’s public reporting obligations with the U.S. Securities and Exchange Commission (Forms 10-K, 10-Q and 8-K) ceased on the Effective Date. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. 10.1 Plan of Liquidation and Dissolution 10.2 Liquidating Trust Agreement SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ICON CASH FLOW PARTNERS L.P. SEVEN By:ICON CAPITAL CORP., its General Partner Dated: July 12, 2007 By: /s/ Michael A. Reisner Michael A. Reisner Chief Financial Officer
